ORDER
PER CURIAM.
Movant, Larry Peoples, appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. He contends his trial attorney coerced him into pleading guilty by failing to fully investigate his case.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).